DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement and Response to Remarks
This communication is in response to the amendment filed on April 6, 2021. Claims 1, 6-11, and 16-20 are currently pending and have been fully examined. Claims 2-5 and 12-15 have been cancelled by Applicant. 
With respect to the 101 rejection, Applicant is of the opinion that the current amendments: “digitally signing, using the first party device, a re-encrypted imaging data, wherein the re-encrypted imaging data is obtained by re-encrypting the medical imaging data with a symmetric key:” and “securely transmitting, …the digitally signed re-encrypted medical imaging data…” overcome the abstract idea rejection because the claim “is directed to a method of facilitating data management of medical imaging data.” The examiner respectfully disagrees and notes that the amendments to claims 1 and 11 are actually recitations of dependent claims 7 and 17 that are rolled up to independent claims 1 and 11. However, the amended claims still merely describe encrypting the image data, generating a key, encrypting the key, sending the key, sending the image data, decrypting the image data, re-encrypting the image data, decrypting the key, decrypting the image data using the key, recording, receiving a request, and transmitting the image data. These claims describe the use of a computing device to 
With respect to the 112(a) rejection of claims 1 and 11, for reciting “encrypting, using the first party device, the medical imaging data received from the first party device…” Applicant is of the opinion that paragraph [0092] from the PGPub supports the claim recitation. The examiner respectfully disagrees and notes that the Specification in paragraph [0092] discloses: “…the medical imaging data may be encrypted by the first party device using the first private key before sending the medical imaging data to the server…” However, the claim recitation implies that the medical imaging data is encrypted after being received from the first party device. Therefore, the Specification lacks support for the claim recitation.
With respect to 112 rejection of claims 10 and 20, the amendments raise new issues. The scope of amended claims 10 and 20 is rendered unclear as the claims recites, “recording, using the processing device, one or more transactions…” The claim further recites “the one or more transactions include the steps of receiving… transmitting… sending…and sending…” It is unclear whether the claim is directed to the step of “recording…” or to a combination of the recording step and the steps included in a transaction. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim.
With respect to the claims 11 and 16-20 invoking 112(f), Applicant is of the opinion that FIGS. 2-3 describe the structure corresponding to claimed functions. The examiner respectfully disagrees and notes that, the written description fails to disclose 
With respect to the 103 rejections, Applicant is of the opinion that Rothschild fails to teach “receiving, using the communication device, a request from a second party device associated with a New Radiologic Organization to retrieve the medical imaging data…” The examiner respectfully disagrees and notes that Rothschild, at least in [0137] and [0144] and FIG. 1, teaches electronic delivery of medical images in electronic record form to referring physicians, surgeons, radiologists, other healthcare providers, patients, and other interested authorized, parties outside of the imaging center, such as, for example, one or more remote image viewing systems (item 40 in FIG. 1), and a central data management system (item 30 in FIG. 1) 

Examiner Comments
Applicant is reminded that language expressing intended use, does not further
limit the scope of the claim. See MPEP 2103 I C. Such language occurs in:
Claims 1 and 11: “…the request is to lease the medical imaging data…”, “…lease the medical imaging data for…”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-11 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, and 6-10 are directed to a method (process) and claims 11, and 16-20 are directed to a product. Therefore, these claims fall within the four statutory categories of invention.
Claims 1, 6-11 and 16-20 are directed to the abstract idea of receiving and sending data, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to sending and receiving data. Specifically, the claims are directed to receiving image data, storing the image data, receiving a request to access the image data, and transmitting the imaging data, which is a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving and sending data. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of communication device, first party device, storage device, second party device and an organization, merely use(s) a computer as a tool to perform an abstract idea, specifically, receiving image data, storing the image data, receiving a request to access the image data, and transmitting the imaging data. The use of a computer, does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1, 6-11 and 16-20 only involve the use of computers as tools to automate and/or implement the abstract idea.
 Taking the claim elements separately, the independent claims 1 and 11 involve receiving image data, storing the image data, receiving a request to access the image data, and transmitting the imaging data. This only uses a computer system (e.g., communication device, etc.) to automate or implement the abstract idea of receiving and sending. Dependent claims 6-10 and 16-20 describe encrypting the image data, generating a key, encrypting the key, sending the key, sending the image data, decrypting the image data, re-encrypting the image data, decrypting the key, decrypting the image data using the key, recording, receiving a request, and transmitting the image data. These claims further describe the use of the computers to automate or implement the abstract idea. Therefore, the use of the computer does no more than employ a computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of receiving and sending data, including receiving image data, storing the image data, receiving a request to access the image data, and transmitting the 
The use of computers as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Further support for the rationale discussed above can be found at: 
http://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 6-11, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 1 and 11, the claim recites “encrypting, using the first party device, the medical imaging data received from the first party device…” (claim 1) and “…the first party device encrypts the medical imaging data received from the first party device…” (claim 11) However, the Specification is silent to a first party device receiving image data from the first party device.
According to Applicant’s Specification (Page 20 Lines 21-23): 
…the medical imaging data may be encrypted by the first party device using the first private key before sending the medical imaging data to the server …


Dependent claims 6-10 and 16-20 are also rejected for being directed to the limitations of the rejected claims 1 and 11.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Unclear Scope
With respect to claim 10, the scope of the claim is rendered unclear as the claim recites, “recording, using the processing device, one or more transactions…” The claim further recites “the one or more transactions include the steps of receiving… transmitting… sending…and sending…” It is unclear whether the claim is directed to the method step of “recording…” performed by the communication device of claim 1, or to a combination of the method step and the steps included in a transaction. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989) An  
With respect to claim 20, the scope of the claim is rendered unclear as the claim recites, “the processing device records one or more transactions…” The claim further recites “the one or more transactions includes that the communication device receives… securely transmits … sends …” It is unclear whether the claim is directed to the “recording…” performed by the processing device, or to a combination of the “recording” and the steps of a transaction “transmits”, “sends” and “sends” performed by the communication device. Therefore, the scope of the claims is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989) An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed...) 
Means Plus Function
With respect to claim 11, the claim limitations “the communication device receives…”, “the first party device encrypts…”, “the storage device stores…on a blockchain…”, “the communication device receives…” , and “the communication device securely transmits” are means plus function limitations that invokes 35 U.S.C. §112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
According to Applicant’s Specification, “…the server computer may include a communication device configured for communicating with one or more external devices. 
Therefore, the Specification does not describe any structure corresponding to the communication device, first party device, and storage device. Because the above limitations of claim 11 invoke 112(f), the specification must clearly link the recited functions to the corresponding structure. 
With respect to claim 16, the claim limitations “the processing device generates…” and  “the communication device receives…”, are means plus function limitations that invokes 35 U.S.C. §112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 

With respect to claim 17, the claim limitation  “the communication device sends…”, “the first party device decrypts…obtains…digitally signs…and sends…” are means plus function limitations that invokes 35 U.S.C. §112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Therefore, the Specification does not describe any structure corresponding to the communication device and first party device. Because the above limitations of claims 17 invoke 112(f), the specification must clearly link the recited functions to the corresponding structure. 
With respect to claim 18, the claim limitation  ““the second party device obtains…” is means plus function limitations that invokes 35 U.S.C. §112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Therefore, the Specification does not describe any structure corresponding to the second party device. Because the above limitations of claims 18 invoke 112(f), the specification must clearly link the recited functions to the corresponding structure. 
With respect to claim 19, the claim limitation  “the second party device decrypts…” is means plus function limitations that invokes 35 U.S.C. §112(f). However, 
Therefore, the Specification does not describe any structure corresponding to the second party device. Because the above limitations of claims 19 invoke 112(f), the specification must clearly link the recited functions to the corresponding structure. 
With respect to claim 20, the claim limitation “processing device records …”, is means plus function limitation that invokes 35 U.S.C. §112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
According to Applicant’s Specification, “…the server computer may include a processing device configured for performing data processing tasks such as, for example, but not limited to, analyzing, identifying, determining, generating, transforming, calculating, computing, compressing, decompressing, encrypting, decrypting, scrambling, splitting, merging, interpolating, extrapolating, redacting, anonymizing, encoding and decoding.” (Page 7 Lines 21-26) 
Therefore, the Specification does not describe any structure corresponding to the processing device. Because the above limitations of claim 20 invoke 112(f), the specification must clearly link the recited functions to the corresponding structure. 
For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. This requirement is described in the notice issued in the Federal Register on March 8, 2011 (http://www.uspto.gov/web/offices/com/sol/og/2011/week10/TOC.htm#ref15).

(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al. (US Patent Publication No. 2002/0016718), in view of Dillenberger (US Patent No. 10,013,573), further in view of Nejat et al. (US Patent Publication No. 2013/0066918), and further in view of Nejadian et al. (US Patent Publication No. 2017/0078255). .
With respect to claims 1 and 11, Rothschild et al. teach:
 ([0137]-[0138], [0142]-[0150], [0203], [0207]-[0208], [0216])
storing, using a storage device, the medical imaging data… ([0138], [0142]-[0150], [0207]-[0208])
receiving, using the communication device, a request from a second party device associated with a New Radiologic Organization to retrieve the medical imaging data… ([0137], [0144], [0150[, [0162]-[0168], [0171]-[0177], [0202]-[0203]. [0208], [0211])
securely transmitting, using the communication device, the… medical imaging data to the second party device. ([0137], [0144], [0162]-[0168], [0171]-[0177])
Rothschild et al. do not explicitly teach:
encrypting, using the first party device, the medical imaging data received from the first party device by using a first private key associated with the first party device;
… wherein the request received from the second party device includes a second public key associated with the second party device, wherein the request is to lease the medical imaging data for a period of time.
storing…the medical imaging data on blockchain;
digitally signing, using the first party device, a re-encrypted imaging data, wherein the re-encrypted imaging data is obtained by re-encrypting the medical imaging data with a symmetric key;
transmitting re-encrypted data…
However, Dillenberger teaches:

wherein the request received from the second party device includes a second public key associated with the second party device... (FIG. 4, Col. 5 ll. 43-57)
storing…the medical imaging data on blockchain; (FIG. 3, Col. 3 l. 60-Col. 4 l. 25, Col. 5 ll. 6-42)
In addition, with respect to claim 11, Rothschild et al. teach:
a first party device associated with an Originating Radiologic Organization; ([0137]-[0138], [0141]-[0150], [0203], [0207]-[0208], [0216]) 
a second party device associated with a New Radiologic Organization; ([0137], [0144], [0150], [0167], [0173], [0202]-[0203]. [0208], [0211])
an Originating Radiologic Organization… ([0138], [0141]-[0142], [0203], [0208], [0216])
a New Radiologic Organization… ([0137], [0144], [0150], [0167], [0173], [0202]-[0203]. [0208], [0211])
a communication device… ([0138], [0142]-[0150], [0207]-[0208])
a storage device… ([0138], [0142]-[0150], [0207]-[0208])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the database of Rothschild et al., with the blockchain of Dillenberger, in order to enable a medical image management system to record imaging data in a distributed blockchain. (Lee, Abstract, [0013]) “simple Substitution of One Known Element for Another To Obtain Predictable Results”  
Rothschild et al. and Dillenberger do not explicitly teach:
wherein the request is to lease the medical imaging data for a period of time.
digitally signing, using the first party device, a re-encrypted imaging data, wherein the re-encrypted imaging data is obtained by re-encrypting the medical imaging data with a symmetric key;
transmitting re-encrypted data…
However, Nejat et al. teach:
wherein the request is to lease the medical imaging data for a period of time. ([0022]-[0032])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electronic library, as taught by Nejat et al., into the medical image management system of Rothschild et al. and Dillenberger, in order to provide temporary access to data for a period of time. (Nejat et al.: Abstract, [0005])
Rothschild et al., Dillenberger, and Nejat et al. do not explicitly teach:
digitally signing, using the first party device, a re-encrypted imaging data, wherein the re-encrypted imaging data is obtained by re-encrypting the medical imaging data with a symmetric key;
transmitting re-encrypted data…
	However, Nejadian et al. teach:

wherein the re-encrypted imaging data is obtained by re-encrypting the medical imaging data with a symmetric key; ([0017]-[0018], [0022], [0062], [0068], [0075]) 
transmitting the re-encrypted data… ([0017]-[0018], [0022], [0062], [0068], [0075], [0081]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the key management, as taught by Nejadian et al., into the medical image management system of Rothschild et al. Dillenberger, and Nejat et al., in order to provide private encryption. (Nejadian et al.: Abstract, [0005])
With respect to claims 7 and 17, Rothschild et al., Dillenberger, Nejat et al., Nejadian et al., and Yaghmour  teach the limitations of claims 6 and 16.
Moreover, Rothschild et al. teach:
sending, using the communication device, the medical imaging data to the first party device,  ([0164])
	In addition, Nejadian et al. teach:
decrypting the … data with the first private key,  ([0017]-[0018], [0022], [0062], [0068], [0075]) 
With respect to claims 8 and 18, Rothschild et al., Dillenberger, Nejat et al, Nejadian et al., and Yaghmour teach the limitations of claims 7 and 17.
Moreover, Yaghmour teaches:

With respect to claims 9 and 19, Rothschild et al., Dillenberger, Nejat et al., Nejadian et al. and Yaghmour teach the limitations of claims 8 and 18.
Moreover, Yaghmour teaches:
decrypting the … data using the decrypted symmetric key by the second party device. ([0102], [0105], [0107], [0118]-[0121], [0132])
With respect to claims 10 and 20, Rothschild et al., Dillenberger, Nejat et al., Nejadian et al. and Yaghmour teach the limitations of claims 9 and 19.
Moreover, Rothschild et al. teach:
recording, using the processing device, one or more transactions… ([0138], [0142]-[0150], [0207]-[0208])
In addition, Dillenberger teaches:
recording …one or more transaction…(Col. 4 l. 7-Col. 5 l. 36)
In addition, Yaghmour teaches:
One or more transactions include receiving the request from the second party device, ([0110]-[0112])
transmitting the …data to the second party device, (FIG. 9, [0152])
sending the encrypted symmetric key to at least one of the first party device and the second party device... ([0052]-[0053], [0105]-[0107], [0172]-[0174])
In addition, Nejadian et al. teach:
 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al., in view of Dillenberger, Nejat et al., and Nejadian et al., further in view of Yaghmour (US Patent Publication No. 2009/0327714).
With respect to claims 6 and 16, Rothschild et al., Dillenberger, Nejat et al. and Nejadian et al. teach the limitations of claims 1 and 11.
Moreover, Rothschild et al. teach:
a processing device; …([0138], [0142]-[0150], [0207]-[0208])
Rothschild et al. and Dillenberger do not explicitly teach:
generating, using the processing device, the symmetric key; 
obtaining an encrypted symmetric key by encrypting, using the processing device, the symmetric key using the second public key; 
sending, using the communication device, the encrypted symmetric key to at least one of the first party device and the second party device.
However, Yaghmour teaches:
generating, using the processing device, the symmetric key; ([0052]-[0053], [0105]-[0107], [0172]-[0174])
obtaining an encrypted symmetric key by encrypting, using the processing device, the symmetric key using the second public key; ([0052]-[0053], [0105]-[0107], [0172]-[0174])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the key generation by the server, as taught by Yaghmour, into the medical image management system of Rothschild et al., Dillenberger, Nejat et al., and Nejadian et al. in order to provide data security. (Yaghmour: Abstract, [0035])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3699                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685